Citation Nr: 1707004	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-22 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder and depression, and also to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1997 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which in pertinent part denied service connection for depression secondary to the Veteran's service-connected lumbosacral strain.  The Veteran timely appealed that decision.

The Veteran requested a Board hearing before a Veterans Law Judge (VLJ) in her August 2011 substantive appeal, VA Form 9.  The Veteran was scheduled for a November 2016 hearing and was informed of that hearing in a September 2016 letter.  The Veteran failed to report for that scheduled hearing and no request for postponement was received.  Consequently, the Board will proceed with adjudication of the Veteran's case at this time as if her request for a hearing has been withdrawn.  See 38 C.F.R. § 20.702(d) (2016).

The Veteran has sought service connection for both bipolar disorder and depression; the evidence indicates that she has reported symptoms of and been diagnosed with psychiatric disorders other than bipolar disorder and depression.  To better comport with the evidence of record, the Board has recharacterized the claim of entitlement to service connection for depression secondary to the Veteran's service-connected lumbar spine disability as one of entitlement to service connection for a psychiatric disorder, to include bipolar disorder and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The bipolar disorder claim is considered reopened, and the issue of a psychiatric disorder, to include bipolar disorder and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

New evidence that tends to substantiate the Veteran's claim of entitlement to service connection for bipolar disorder has been received since the final March 2000 rating decision that denied service connection for bipolar disorder.


CONCLUSION OF LAW

New and material evidence has been received, and the claim for bipolar disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDING AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a)-(b), 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251-52 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran filed her initial bipolar disorder claim in June 1999.  The AOJ denied service connection for that claim in a March 2000 rating decision; service connection was denied at that time because the VA examiner opined that the Veteran suffered from a personality disorder rather than bipolar disorder, and personality disorders are not considered a disease or injury for compensation purposes under VA laws and regulations.  See 38 C.F.R. § 3.303(c).  The Veteran was notified of that decision in a March 2000 letter.  The Veteran did not submit a notice of disagreement with that decision within one year of that notice letter, nor did she submit any new and material evidence respecting that claim until she filed her claim to reopen service connection in October 2009.  

Consequently, as no timely notice of disagreement or new and material evidence was received during the appeal period following the March 2000 notice letter, the March 2000 rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103 (2016); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for bipolar disorder.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the March 2000 rating decision, the Veteran submitted evidence of a current disability and the AOJ associated updated VA treatment records with the claims file and obtained a VA psychiatric examination in October 2009.  Therefore, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for bipolar disorder has been received in this case, and the claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for bipolar disorder has been received; that claim is reopened, and to this extent only, the appeal is granted.


REMAND

Regarding the Veteran's claim of service connection for a psychiatric disorder, the Veteran's last VA examination of that disability was in October 2009.  A more recent examination was requested, but was canceled prior to scheduling for the Veteran's failure to respond to the notice letter and phone calls.  

The Board has reviewed the October 2009 examination and finds it to be inadequate, as it does not appear that the examiner considered the various diagnoses and active problems present in the Veteran's VA and service treatment records.  The service treatment records indicate the Veteran was diagnosed with bipolar disorder, which was originally diagnosed as depression, while in service.  The VA treatment records also reflect diagnoses of bipolar disorder in June 2003, May 2009, and June 2011; of bipolar depressed in October 2009; of generalized anxiety in May 2000 and March 2005; and of anxiety disorder in March 2005 and March 2010.  The Veteran was being followed and treated for depression and an adjustment disorder with mixed anxiety and depressed mood from December 2000 through the date of her claim, and displayed "moderate symptoms of depression" in the October 2009 VA examination.  However, the VA examiner appeared to only address the diagnosis of depression and only addressed it in the context of being secondary to the Veteran's lumbar spine condition.

Therefore, the Board must remand this case in order for another VA examination and medical opinion to be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where Veteran "sufficiently identifies" other VA medical records he or she desires be obtained, VA must also seek those records even if they do not appear potentially relevant based upon available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Central Alabama Veterans Health Care Systems, specifically the Tuskegee and Montgomery VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disorder (other than a personality disorder, which is not considered a disability eligible for service connection under VA regulations), to include bipolar disorder, depression, and anxiety disorder, is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found.  

If the examiner determines that a personality disorder is the only applicable psychiatric diagnosis for the Veteran, the examiner MUST discuss why the other diagnoses reflected in the record during the course of the appeal (bipolar disorder, depression, anxiety disorder, etc.) are inaccurate or misdiagnosed.

For each psychiatric disorder identified (other than a personality disorder), to include bipolar disorder, depression, and anxiety, the examiner should opine whether the disability at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, including the noted treatment for bipolar disorder and anxiety therein.

The examiner should also opine whether any psychiatric disorder is at least as likely (a) caused by; or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disorder) by the Veteran's service-connected lumbar spine disability.

If aggravation of the Veteran's psychiatric disorder by her service-connected lumbar spine disability is found, the examiner must attempt to establish a baseline level of severity of her psychiatric disorder prior to aggravation by the service-connected lumbar spine disability.

If the examiner finds that there is a current acquired psychiatric disorder (other than a personality disorder) present, and that such psychiatric disorder is related to events prior to the Veteran's military service (such as childhood sexual abuse), the examiner must clarify whether the identified acquired psychiatric disorder that is based on pre-military events first manifested prior to the Veteran's military service, during the Veteran's military service, or after the Veteran's military service.

The examiner should address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should address any other pertinent evidence of record, as appropriate.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


